Dear Mr. DeJean:
In your letter of March 2, 1981, you requested an opinion regarding dual office holding.  Specifically, you asked if the director of a housing authority may also serve as a member of a parish school board.
A parish school board member holds a local elective office. Attorney General's Opinion No. 79-1272-A stated, '. . . the commissioners of a parish housing authority are appointed by the police jury, and that the executive director is an employee of those commissioners.'
Subsection D of R.S. 42:63 provides that no person may hold employment in the same political subdivision in which he holds an elective office. However, Pursuant to R.S. 42:62(9), a school board is a separate political subdivision. Therefore, the director of a housing authority would be holding employment in a political subdivision separate from the parish school board.
In conclusion, the director of a housing authority may also serve as a member of the parish school board.  Such a combination does not violate dual office holding prohibitions.
Very truly yours,
                           William J. Guste, Jr. Attorney General
                           BY: Kenneth C. DeJean Assistant Attorney General
OPINION NUMBER 99-316
OCTOBER 21, 1999
78 — OFFICERS — Dual Office Holding LSA-R.S. 42:61 et seq.
There is no statutory prohibition against a parish police jury employee seeking a local or statewide public office while still holding his or her present employment. However, the Beauregard Parish Police Jury may mandate a parish employee to take a leave of absence to run for political office.
Mr. Walter "Tommy" Brown President, Beauregard Parish Police Jury Post Office Box 310 DeRidder, LA 70634